DETAILED ACTION
Applicant's submission filed on 12/28/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-10, 16-19, and 21-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, the limitation “wherein a second connection contact of the first and second connection contacts is located at the second side face thereof and is fixed to the first second face by a solder or sintering material” is indefinite. It is not clear that first second face refers to what; and specification does not mention what is first second face. Examiner suggest use the second side face.
The limitation “wherein each of the plurality of contact portions makes contact with one of the bodies wherein adjacent ones of the plurality of contact portions are connected to each other only by a thin link, 
the partial contact portions of each of the first and second connection contacts, thereby breaking the thin link between the two of the contact portions in each of the first and second connection contacts” is unclear. 
Please clarify contact portions of the first connection contact or contact portions of second connection contacts or both.
Limitation such as “adjacent ones of the plurality of contact portions (of the first and second connection contact) are connected to each other only by a thin link” can be interpreted as a thin link between one of the contact portions of the first connection contact and one of the contact portions of second connection contact (adjacent to one of the contact portions of the first connection contact). 
Therefore, please clarify language such as “adjacent ones of the plurality of first contact portions of the first connection contact are connected to each other only by a first thin link and adjacent ones of the plurality of second contact portions of the second connection contact are connected to each other only by a second thin link”.

Note: Examiner suggest to use terms such as first contact portions of the first connection contact, and second contact portions of the second connection contact, a first thin link, a second thin link to avoid confusion; and suggests to make sure that claim limitations do not read connection or thin link between contact portions of the first connection contact and contact portions of the second connection contact. (Claims may be allowable if 112 rejection is overcome, however, the allowability depends on the final search and consideration based on final claim).

	Referring to claims 2-4, 7, 9-10, 16-19, and 21-22, claims 2-4, 7, 9-10, 16-19, and 21-22 are rejected by the same reason applied to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH H PAGHADAL/Examiner, Art Unit 2847         

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847